      Case 1:17-cv-04188-LTS-JLC Document 98 Filed 10/09/19 Page 1 of 2
        Case 1:17-cv-04188-LTS-JLC Document 97 Filed 10/09/19 Page 1 of 2



      Quinn emanuel trial lawvers I HOW vork
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601             I TEL (ziz) 849-7000   FAX (2,:.) 849-7100




                                            fUSDCSDNY                                                        WRITER'S DIRECT DIAL No.
                                            ·nocUMENT                                                                       (212) 849-7324

                                            jI ELECTRONICALLY
                                               i)OC #:
                                                              FILED
                                                                                               san
                                                                                                               WRITER'S EMAIL ADDRESS
                                                                                                       abresnick@quin neman uel.com

                                          ~1;:~TE FJµ3D: r • Io/ct/17
October 9, 2019


BYECF

The Honorable James L. Cott
500 Pearl Street, Room 1360
United States Courthouse
New York, NY 10007

Re:      Daniels-Feasel v. Forest Labs. LLC, No. 1:17-cv-4188 (S.D.N.Y.) (LTS) (JLC)

Dear Judge Cott:

       We, Dechert and Ulmer & Berne are counsel for the Forest Defendants in the above-
referenced cases. Together, with counsel for Plaintiffs, and pursuant to the Court's April 12, 2019
Order (ECF No. 73), we write jointly to advise the Court whether there is any need for a status
conference on October 16, 2019 and to provide the Court with a status update.

         The parties are pleased to report that there are no disputes that require resolution by the
Court, and the parties do not have a need for a call with Your Honor at this time.

        By way of an update, the parties recently advised the Court of the status of these cases in
their Joint Motion to Amend the Scheduling Order (ECF No. 94), see ,r,r 1-6. For example, the
parties explained that they have submitted their briefs concerning Forest's Daubert motion to
exclude the testimony of Plaintiffs' general causation experts. The Court granted the parties' joint
motion on September 26, 2019 (ECF No. 95), which makes certain discovery deadlines dependent
on the outcome of the Daubert motion or subsequent summary judgment motion. In addition, on
September 27, 2019, Judge Swain issued an order (ECF No. 96) indicating that the Court will
inform the parties if it determines that live testimony and/or oral argument will be necessary on
the Forest Defendants' pending Daubert motion to exclude the testimony of Plaintiffs' general
causation experts.




      1111iiln ema1111111 11rn1111an & sumvan, 1111
      I.OS ,.\NCrloLES \ Nf.W YORK I SAN FRANCISCO I SILICON VALLEY! CHICACO I \VA.SH!NCT()N, DC! HOUSTO~ ! SEATTLE
      L00o'DON ! TOE-.:YO 1 MANNH£Hv1 ! MOSCO\.V ! HA\.1BURG I P,\RIS ! MUNICH 1 SYDNEY I HONG KONG i BRUSSELS! ZURlt:;:H
      Case 1:17-cv-04188-LTS-JLC Document 98 Filed 10/09/19 Page 2 of 2
         Case 1:17-cv-04188-LTS-JL C Document 97 Filed 10/09/19 Page 2 of 2




October 9, 2019
Page 2


Respectfully submitted
   ,/1     I.I
 /i-j(wl,,//ht./
                          ~
Sandra Bresnick
cc: Counsel of Record


      t "' ( ~        t a f 'f'n '. ,; 1t'f n_ f
                          i,

     fv,e____       Oc fobM /(o W Y \ ~                                u__

      ( s ~ c0IU, ~ ~ , ~""' 1
      if\ ll~f ~-~P~
     D~                            Yf'l O   f;, ~   1
                                                        ~ Uf'vvt
         µ-i       I\    r\ (b   7 5 ~ u_,              Cl,.,,   @   ~
      [,A<JfLvYl[J/Vl~t                       ~~~
         tA /-          ,1ni"s      +wve, 14p<Jv\ 0£,s u,tl
           r- ~L""iJ i                        fvt       °' ~
           _:;~L"'iJ                        if\~}       ~J__         ~
           (A~                 f   W\         f /l o ddF'- - f            tylA   UV1

                    OVL~µvL,yf,                                  Sto a-tDpti:h_
'"""""'"' " ""'"'                                                    USAill J.   ~
                                                                         Jo 19/1~
